Order modified to provide that the objection to the complaint, based upon plaintiff’s non-residence, and the objection of res adjudicata, are overruled, with permission to allege such facts in the answer as defenses; and as so modified affirmed, without costs of this appeal to either party. All concur, except Crouch, J., who dissents and votes for reversal and dismissal of the complaint as matter of discretion, on the ground that plaintiff and defendant are non-residents and the cause of action arose in a foreign jurisdiction; and Crosby, J., who dissents and votes for reversal and dismissal of the complaint, on the ground that the complaint is defective in failing to' allege that the plaintiff was employed in interstate commerce at the time of the accident. Present —• Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.